 GOODMAN FOREST INDUSTRIES49Goodman Forest Industries, Ltd. and InternationalWoodworkers of America•U.S.•AFL-CIO.Case 30-CA-10475July 13, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn January 31, 1990, Administrative Law JudgeMichael 0 Miller issued the attached decision TheRespondent filed exceptions and a brief and theGeneral Counsel filed a brief in answer to the Re-spondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions' and briefs andhas decided to affirm the judge's rulings, fmdmgs,2and conclusions3 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GoodmanForest Industries, Ltd, Goodman, Wisconsin, itsofficers, agents, successors, and assigns, shall takethe action set forth in the OrderThe Respondent has requested oral argument This request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Ow 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent excepts, inter aim, to the judge's recommendedremedy which provides in relevant part that the Respondent offer em-ployee Bambeau reinstatement The Respondent contends that Bambeauis unfit for further employment with the Respondent In adopting thejudge's recommended remedy, we note particularly his conclusion, whichthe record supports, that the General Counsel made a pnma facie show-ing of discnmmation under the Board's holding in Wright Line, 251NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir 1981), and rebutted theRespondent's defense that Bambeau's conduct warranted discharge underthe Respondent's rules by showing that Bambeau was treated disparatelyfrom another employee accused of similar misconduct See generallyKingsport Press, 269 NLRB 1150 (1984) Thus, while we do not condoneBarnbeau's conduct, we cannot find that the Respondent regarded theconduct as a basis for finding an employee unfit for continued employ-mentGeorge Stria, Esq , for the General CounselGuy Robert Detlefsen Jr, Esq , of Wisconsin Rapids, Wis-consin, for the RespondentMerle A Burnell, National Representative, of Wausau,Wisconsin, for the Charging PartyDECISIONSTATEMENT OF THE CASEMICHAEL 0 MILLER, Administrative Law Judge Thiscase was heard in Iron Mountain, Michigan, on October31 and November 1, 1989, based on an unfair labor prac-tice charge filed on May 16, 1989, by the InternationalWoodworkers of America•U S •AFL-CIO (the Unionor Charging Party) and a complaint issued by the Re-gional Director of Region 30 of the National Labor Re-lations Board (the Board) on June 28, 1989 The com-plaint alleges that Goodman Forest Industries, Ltd (Re-spondent or the Employer) engaged in surveillance ofemployee union activities and discharged its employee,Alan Barribeau, because of his union activity, in viola-tion of Section 8(a)(1) and (3) of the National Labor Re-lations Act (the Act) Respondent's timely filed answerdenies the commission of any unfair labor practicesOn the entire record,' including my observation of thedemeanor of the witnesses, and after considering thebriefs filed by the General Counsel and Respondent, Imake the followingFINDINGS OF FACTI THE EMPLOYER'S BUSINESS AND THE UNION'SLABOR ORGANIZATION STATUS PRELIMINARYCONCLUSIONS OF LAWGoodman Forest Industries, Ltd, a corporation, is en-gaged at Goodman, Wisconsin, in the manufacture, non-retail sale, and distribution of veneer and related prod-ucts In the course of its business operations during theyear ending December 31, 1988, it sold and shipped fromits Goodman, Wisconsin facility products, goods, andmaterials valued in excess of $50,000 directly to pointslocated outside the State of Wisconsin The Respondentadmits and I find and conclude that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the ActThe complaint alleges, Respondent admits, and I findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA BackgroundGoodman, where the Employer's plant and offices arelocated, is a small (population approximately 1900)northern Wisconsin mill town The Employer's generalmanager is Charles Crago (Crago), his son, Jeff Crago(Jeff), is the veneer mill superintendent Charles Cragoreports directly to Richard Connor, Respondent's presi-dent and major stockholder Respondent has about 275employees, 75 to 80 of whom were working on thesecond shift in the veneer mill during the relevant timeperiod' The record includes as received two exhibits, R Exhs 17 and 18,which were rejected The record is corrected to show that they are notpart of the record before me299 NLRB No 10 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent's employees are not currently representedby a labor organization. However, about 8 years ago,before the present owners acquired this plant from Lou-isiana-Pacific, the employees had been represented by theCharging Party.Alan "Joe" Barribeau, the alleged discriminatee, hadbeen a plant employee when it was owned by Louisiana-Pacific and worked for Respondent from December 1983until his discharge on April 28, 1989.2 He worked,second shift, as a log hoister on the veneer lathe and as abunch clipper operator.B. Union Activity, Employer Knowledge, andEvidence of AnimusWhen the plant's employees were represented by theUnion, Barribeau was a member of the negotiating com-mittee. Since Respondent's acquisition of the plant, hehas remained in contact with, and has served unofficiallyas the contact man for, the Union.In about November 1988, Barribeau suggested toMerle Burnell, the Union's national representative, thatthe time was ripe for a renewed organizing campaign.Burnell and other representatives began handbilling andholding meetings with the employees in early 1989;through April, handbills were openly distributed outsidethe plant on six to eight occasions. Barribeau did not par-ticipate in the distributions but discreetly passed outsome authorization cards, attended meetings, and metwith the union representatives frequently at his home,which is less than two blocks from the plant. The pres-ence of the union representatives in town was easily no-ticed; Burnell drove a car with a Wisconsin license plate,IWA2, and another representative, Bill Gooder, drove aoar which was recognizable because of its Oregon tags.Respondent's management knew of Barribeau's unionactivity and support. Jeff Crago pointed out that Good-man is a small town where secrets are hard to keep; hehad heard "plenty of hearsay" about Barribeau's unionactivity although he never personally observed it.Charles Crago testified that when the time came to dis-charge Barribeau (discussed infra), he "was aware of[his] union activity and involvement . . . all through hisemployment [and I] was very deliberate and careful thatI handled it properly."Similarly, management did not dispute General Coun-sel's contention that it did not want to see its employeesorganized. When Barribeau was hired, Charles Cragotold him that the Employer is a nonunion company andasked whether he had any objections to working in suchan environment. Once the Union began its campaign,Charles Crago issued two memoranda to its employees,dated February 21 and March 8, urging and encouragingemployees not to sign authorization cards (while simulta-neously assuring them, as he has done on other occa-sions, that they had the right to support a union if theywished).3 On an occasion in April when Barribeau was2 All dates hereinafter are 1989 unless otherwise specified.3 General Counsel makes no contention that these memos violated theAct.handing out letters relating to a local tax dispute tofellow employees in Respondent's parking lot, CharlesCrago asked him what he was doing. When Barribeaushowed .him a copy of the letter, Crago explained his in-terest, stating, "Oh, I was just checking to see if it hadanything to do with the Union."Notwithstanding its admitted opposition to unioniza-tion and its longstanding knowledge of his union procliv-ities, Respondent denies that it had any animus towardBarribeau. Thus, it is claimed, and essentially admittedby Banibeau, that at some time during his employmenthe could have been discharged for excessive absenteeismbut was not. He received warnings for excessive absen-teeism in October and November 1986 and again in April1987.Respondent's absenteeism control plan allegedly re-quires that absences in excess of 10 must be excused (ac-cording to testimony by Foreman Joe Rademacher). Asrecently as early March, Respondent asserts, it tooksteps, notwithstanding his known union activity, toensure that Barribeau did not run afoul of this programand bring about his own termination. Thus, it wasclaimed, when Barribeau was facing an extended absencefor surgery, to begin in about mid-March, he was alleg-edly called by Charles Crago and advised to request aleave of absence. Crago's memo to Barribeau's personnelfile, dated March 3, purports to corroborate the call. Itstates that Crago warned Barribeau that he was subjectto discharge under the Employer's absentee control planand the "new Wisconsin Family and Medical LeaveAct" if not covered by an authorized and approvedleave of absence. Barribeau's file also contains an un-signed application for a leave of absence, dated March 3,1989, with his name printed at the top (in a style distinct-ly different from the printed name and address on his au-thorization card), signed by Joe Rademacher as his fore-man and approved by both Cragos.However, the leave request was not signed by Barn-beau and he denied that Charles Crago had suggestedthat he request it. The only such call he recalled was onewhich occurred in February of what he believed to be1986. General Counsel noted that Barribeau submitted adoctor's disability certificate to the Employer, datedMarch 14, 1989, indicating that he would be totally inca-pacitated for an indefinite period following that date. Hehas further pointed out that (aside from Rademacher'scryptic description) the absenteeism control plan was notpresented in evidence, that Barribeau had no absences in1989 through March 13 and there was no evidence thathis past record placed him at risk under whatever planexisted, and that the Wisconsin Family and MedicalLeave Act, Wis. Stats. 103.10, does not preclude an em-ployer from granting more generous leave benefits ormandate termination. Thus, General Counsel argues,there was no reason for Crago to call Barribeau.While Barribeau's recollections concerning this matterare not entirely consistent with the record (he had re-ceived neither a warning for absenteeism nor a leave ofabsence in February 1986 or February 1987•he had re-ceived warnings in October and November 1986 andApril 1987 and a leave of absence in November 1986) I GOODMAN FOREST INDUSTRIES51am constrained to credit his testimony over that of theCragos and Rademacher The testimony of the latter wit-nesses was both self-serving and inconsistent Thus, inaddition to the points noted by General Counsel, I notethat Charles Crago was in error when he claimed thatBarnbeau had come in and filled out a request for aleave of absence, Barnbeau never filled out that requestI note, too, that Rademacher erroneously claimed that hehad filled it out on Barnbeau's behalf at Crago's direc-tion, after Barnbeau had submitted a doctor's disabilityrequest, the leave of absence request is dated 10 daysbefore the doctor's request and Crago did not claim tohave directed Rademacher to make it out Finally, I notethat Jeff Crago's testimony is inconsistent with that ofboth Rademacher and his fatherC Alleged SurveillanceIn the late afternoon of Apnl 26, Bambeau met withUnion Representatives Burnell and Gooder at his homeat the corner of Fourth and A, only two blocks from theplant Gooder's car, with its readily recognizable Oregontag, was parked in front of the house During the meet-ing, either Bambeau or his wife noticed Charles Cragodrive slowly by on Avenue A, toward the stop sign atthe intersection, and then turn left onto Fourth Street,past the front of his house, to the next street, Maple, andturn northCharles Crago admitted driving by Barnbeau's homewhile Gooder's car was parked there, although he re-called this as having occurred on April 27 The intersec-tion where Bambeau's house is located is not on theroute from the plant to Crago's home in Florence, Wis-consin, and Crago did not explain his presence Otherwitnesses, however, testified that there are plant facilitieson Fourth Street, close to the Bambeau home, and else-where around Goodman They asserted that Crago fre-quently drives around town, either m route to thoseother facilities or merely to get out of the plant for aperiod of time Even Barnbeau acknowledged that hehas seen Crago drive around Goodman, and past hishouse, on numerous occasionsGeneral Counsel asserts that, in the absence of evi-dence of a business or other legitimate purpose forCrago's having driven by the Barnbeau home while themeeting was in progress, it must be mferred that he didso in order to surveill Barnbeau's union activity in viola-tion of Section 8(a)(1), citing Turnbull Cone Baking Go,271 NLRB 1320, 1354 (1984) Respondent, citing KeyFood Stores, 286 NLRB (1987), asserts that the "mere ob-servation of open, public, union activity by an employeron or near its property does not constitute unlawful sur-veillance"Neither citation is squarely on point In Turnbull Cone,a supervisor who repeatedly drove past a union meeting,and offered an unpersuasive explanation for having doneso, was found to have unlawfully surveilled that meetingHere, there was no repetition of the conduct, merely thesupervisor's presence, driving at a speed which was notinconsistent with the existence of a stop sign at the inter-section and no explanation other than that supervisor'shabit and practice was offeredSimilarly distinguishable is Key Food Stores Bambeau'sunion activity was not open and public, as the activityhad been in Key Food Stores, it was conducted in hishome, a locus which carries with it an expectation of pri-vacy even though near the plant The only feature of themeeting which was open was the presence of Gooder'seasily identified car on the street in front of the houseWhile the matter is not free from doubt, I am con-stramed to conclude that the circumstances do not war-rant a finding of unlawful surveillance Barnbeau was anopen and known union supporter, there were no otheremployees present, Crago did nothing to attract attentionto himself such as might tend to interfere with employeeactivities, he did not refer to his observation in any sub-sequent conversation with Barnbeau or other employees,and his fleeting presence was not inconsistent with hisnormal activities or routine Accordingly, while I findthat this incident establishes Respondent's knowledge ofBarnbeau's continuing union activity, I do not find thatit had a tendency to coerce or interfere with employeeunion activity such that it rose to the level of unlawfulsurveillance I shall recommend that this allegation bedismissedD Barnbeau's Misconduct and DischargeOn Friday, Apnl 28, Charles Crago sent, and Barn-beau received, the following letterDear Mr BambeauThis is to inform you that your employment byGoodman Forest Industries is hereby terminated, ef-fective immediatelyWe have discovered that you have indecently ex-posed yourself, on one or more occasions, to thewomen and other employees in the plant This be-havior violates the companies [sic] work rules andpolicies, of which you have been previously in-formedThe above has been confirmed by our investiga-tion and written documentationBarnbeau, who was still on the leave of absence whichhad begun March 14, immediately walked over toCrago's office where he met with Crago and WardLeach, whose functions include personnel Barnbeauasked what was meant by the letter and was told thatthere were complaints of Bambeau "moonmg" (i e,dropping one's pants so as to reveal one's buttocks) Bar-nbeau admitted one incident of mooning, that being allthat he claims to have recalled at that time He askedwho had complained and asked further that Crago re-consider the discharge Crago refused both requests andstated that the Employer's counsel had told him he couldnot reconsider the dischargeIn the course of their meeting, Barnbeau falselyclaimed that he had not yet signed an authorization cardand asked whether the presence of the union representa-tives at his home a day or two earlier had anything to dowith his discharge Crago denied that it had Bambeaualso asked about other people who had similarlymooned Crago asked who and Barnbeau identifiedRodney Kuczala, the lathe operator on his shift He was 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtold that if he produced two complaints on Kuczala forCrago, Kuczala would also be fired.According to Leach, Barribeau was told that therewas evidence that he had exposed himself both in theplant and on the parking lot and Barribeau admitted onlythe occurrence on the parking lot. Neither Crago norLeach recalled Barribeau mentioning his union activityother than inferentially by stating that he knew he was introuble when he saw Crago drive by his house.Both Crago (in his May 3 memorandum) and Leachrecalled Barribeau stating that other employees hadmooned but both denied that he identified Rodney Kuc-zala as having done so. Donald Tomaszewski, the officemanager who sits just outside Crago's office door, heardBarribeau say that someone else had also engaged inmooning and heard Crago ask who it was. Tomaszewslciclaimed not to have heard, or to be unable to recall, anyreply by Barribeau.The only possibly significant distinction betweenCrago's and Barribeau's versions of the April 28 conver-sation is whether or not Barribeau mentioned RodneyKuczala as another employee who had engaged in moon-ing. I believe that he did.4 In reaching this conclusion, Inote, in addition to the demeanor of the witnesses, To-maszewslci's corroboration of Barribeau's assertions thathe told Crago that another employee had also moonedand that Crago asked who that was. Given Crago's pur-ported concern for indecent exposure, it is not plausibleto believe that he would not have asked who else did it.Similarly, given that his job was on the line, it is notplausible to believe that Barribeau would not have toldhim. If Crago did not ask, I would note, his concern forsuch misconduct is belied.6Barribeau did not deny having engaged in severalmooning incidents in 1988. He did not recall, but wouldnot deny, having done so in 1987. The, testimony of Bar-ribeau's fellow employees indicates that his mooning wasobserved by Shelly Knutson on two occasions in late1987, and again by Pamela Bullinger and Knutson in No-vember or December 1988, all in the plant at the lathe orclipper. His mooning was' also observed by KaleenRitchie and Tom Hirte, in the parking lot after the con-clusion of the second shift, sometime around November1987. This latter incident was brought to the attention ofJames Majewski, a first-line supervisor, who warned Bar-ribeau that such conduct could give Crago a reason tofire him; Majewski did not report it to any higher au-thority.The mooning first came to the attention of Respond-ent's management on April 17 when Jeff Crago investi-* An employee who, like Barribeau, falsely denies that he signed aunion authorization card in order to avoid an impending discriminatorilymotivated discharge is not telling the truth, but such dissembling, whennot under oath, does not, in my opinion, necessarily reflect adverselyupon his overall credibility.5 Whether Barribeau referred to the alleged surveillance directly oronly by inference is immaterial. Similarly immaterial is whether Bard-beau, who had already been discharged, falsely denied the additionalmooning incidents or honestly only recalled one at that time. Even thequestion of whether Rodney Kuczala's name was mentioned is of less sig-nificance than the parties accord it, given that Crago's May 3 memoadmits that he learned of Kuczala's alleged mooning by the morning ofthe next workday, Monday, May I.gated a report of mooning by another employee. Inspeaking with Shelly Knutson, he was told that, whilethe suspected individual had only been tucking in hisshirt, others had mooned and gotten away with it. Whenasked, she identified Barribeau as having mooned hermore than once and named several other employees whohad witnessed him doing so. According to Jeff, she alsotold him that one of the female employees was thinkingof pressing charges. Knutson, whose testimony I credit,disputed this and subsequent efforts to put such wordsinto her mouth; she denied making the latter statementor ever mentioning going to "the proper. authorities."Rather, she told Jeff Crago that something should bedone because they "didn't want to see the harassment. . . going on any further."After discussing the matter with his father, Jeff Cragoquestioned several other employees. Tom Hirte, he said,told him that he had seen Barribeau moon Kalene Ritch-ie in the parking lot in late fall (of 1988, according toJeff's recollection). James Majewsld and Ritchie andPamela Bullinger similarly confirmed Barribeau's moon-ing activities in the plant and in the parking lot.Jeff reported this information to his father about April25 and, at his father's direction, based upon advice ofcounsel, took statements from these employees on April26.6 Bullinger's statement reported observations of Barn-beau's mooning on two occasions in November (withoutspecifying which year), both in the plant. Knutson'sstatement relates an observation, on the job, about No-vember 22, and a conversation with Barribeau's wifewherein she had commented, "Oh, is he doing thisagain?" Majewski's statement reports a mooning incident,in the plant, in late August 1988 (which Majewski hastestified was in error; it was 1987). Hirte and Ritchiegave statements describing Barribeau's mooning ofRitchie in the parking lot during the fall; both relate it ashaving happened about 1:15 a.m., but Ritchie remem-bered it as 1987 and Hirte said 1988.Neither Jeff nor Charles Crago questioned Barribeauabout the allegations of mooning. Charles Crago testifiedthat, given the evidence against him, there was no reasonto talk to Barribeau.Aware of Barribeau's union activity, Charles Cragocalled both company counsel and its principal stockhold-er to confirm what he stated was his April 25 decision todischarge Barribeau. Connor supported his decision. Thedischarge letter, allegedly drafted on April 25, was givento his secretary on April 27 and, as noted, was receivedby Barribeau on April 28.There is no question but that the mooning violatedseveral company work rules prohibiting indecent con-duct, horseplay, abusive actions, and sexual gestures andharassment. Barribeau was aware of the rules and ac-knowledged that his conduct would be grounds for dis-charge under them.6 Charles Crago's April 28 memo, R. Exh. 9, contains the followingstatement: "On Wednesday, April 26, I personally contacted each personand obtained a written and signed statement that they had witnessed AlanBarribeau indecently exposing himself." The memo, in this regard, ap-pears to be inconsistent with the testimony of both Cragos. GOODMAN FOREST INDUSTRIES53On May 5, after hearing from several employees thatthe Union was going to hire an attorney to defend him,Crago sent Barnbeau another letter, putting forth addi-tional grounds for the discharge and purporting to re-spond to a question of possible rehire In that letter,Crago stated that there were reports of Barnbeau "per-sonally and selectively harassing fellow workers [as]reported by several fellow workers" He asserted thatBarnbeau had a questionable and excessive absenteeismrecord and alleged that Barnbeau had lied about the fre-quency and location of the mooning incidents In light ofthat, he wrote, Respondent would not consider rehiringhun, even though some people had been rehired in thepast None of these matters had been included in the dis-charge letter or mentioned to Barnbeau on April 28As previously noted, Barnbeau had received severalwarnings for absenteeism in 1986 and 1987, the recorddoes not indicate what absenteeism, if any, he had in1988 and he had none, prior to his medical leave of ab-sence, in 1989 He had received a written warning inJune 1987 for failing to complete an accident report andwas orally reprimanded for yelling at Pamela Bullmgerin 1988Charles Crago denied that he was motivated by Barn-beau's umon activity in deciding to discharge him Themooning was serious enough misconduct to warrant dis-charge, he felt, and he was allegedly concerned that fail-ure to take action could result m the filing of chargesbefore the Wisconsin Equal Rights Division Similarly,Jeff Crago testified that he considered mooning to be avery serious violation of several work rules and mtolet-able sexual harassmentE Alleged Disparate Treatment1 Rodney KuczalaAs noted, when Barnbeau spoke with Charles Cragoon Friday, April 28, he told Crago that Rodney had alsomooned his fellow employees While Crago demes this,his May 3 memo admits that he learned of accusationsagainst Rodney Kuczala at least as early as Mondaymorning, May 1, from another employee According tothat memo, Crago then told the members of the manage-ment advisory committee that if they knew of anyoneengaging in such conduct, they should get two signedstatements verifying it and he would fire the individualinvolvedAgain according to the May 3 memo, Charles Cragolearned from Jeff, on Tuesday, May 2, that employeeswere teasing Rodney Kuczala about mooning and thepossibility of his being discharged That memo relatesthat Rodney even spoke to Jeff about it, offering to quitbut denying the mooning, and Jeff dropped the matterFinally, according to the memo, Charles Crago heard al-legations of Kuczala's mooning from various employeeswhile he made his "rounds" of the plant on the afternoonof Wednesday, May 3 This caused him to call his attor-ney for guidance, he was advised that he was obligatedto investigate and, that afternoon, directed Jeff Crago toquestion the second shift employees 7Jeff Crago questioned, and took statements from, onlythe employees who had given statements regarding Bar-nbeau Mite, Ritchie, and Majewski told him that theyhad not seen Rodney Kuczala moon anyone Knutson, ina May 4 statement, related that she had "seen RodneyKuczala indecently expose himself on the green end (i e,the veneer mill) last year" Pamela Bullinger gave astatement that she had seen "Alan Barnbeau and RodneyKuczala drop their pants and expose their backsideup in the lathe area "Bullmger, Rodney's cousin, testi-fied that the incident happened so fast that she could notbe sure Rodney did it and asserted that she had told JeffCrago, right from the start, that she could not be 100percent sure However, she affirmed that she had be-lieved her statement to be true and correct when shegave it Allegedly, Jeff also questioned Rodney shortlyafter his name surfaced and Rodney denied mooninganyone Rodney, however, denies being questioned untilcalled into Crago's office on May 8On May 5, Charles Crago wrote Rodney, requestingthat he come into the office before work on his nextshift 8 On May 8, Rodney gave Crago a statement deny-ing that he had mooned anyone on company property onthe second shift and offering to take a "he detector" testto verify that claim According to Charles Crago's May3 memb (which relates events subsequent to that date),Crago determined that, "inasmuch as I could not abso-lutely prove that Rodney Kuczala did expose himselfand there seemed to be some question of credibility re-garding the statements, I dropped the matter and no dis-ciplinary action was taken"On May 9, Crago wrote Rodney Kuczala, detailingthe evidence Of the five people who witnessed Barn-beau's displays, he said, three did not see Kuczala and"two (2) people indicated that they thought they had"He noted, as well, Rodney's denial and concluded that"since the alleged incidence [sic] occurred at the sametime, there is support for your denial" Rodney was toldthat he would not be formally disciplined at that timebut was warned that "such conduct is contrary to therules and policies of Goodman Forest Industries, andwould result in immediate dismissal"On June 28, Crago wrote Rodney the following letterDear Rodney,As I previously informed you, the Company in-tended to investigate further the matter of your al-7 In their testimony, both Charles and Jeff Crago described their acqui-sition of information about Rodney Kuczala somewhat differentlyCharles testified that "it wasn't until several weeks later that Rodney'sname kept popping up amongst other employees" and he directed Jeff toinvestigate, pursuant to his attorney's instructions Jeff recalled that Rod-ney's name came up in the course of his own investigation of rumors thatothers had mooned Other than Bambeau's testimony, and notwithstand-ing that I deem Crago's memoranda to be generally self-serving, I findthe admissions contained in Charles Crago's May 3 memo to be the mostreliable evidence of when and how Rodney Kuczala's name came Intothe pictureUnlike the formal letter addressed to Barnbeau, this letter was Infor-mal in tone, addressed, "Dear Rodney," and concluded with pleasantnesabout Rodney's wife 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDleged indecent exposure Based on this further in-vestigation, the Company has determined that it isappropriate to issue you a written warning for suchalleged incident This letter constitutes such a warn-ing, and any violation of Company work rules inthe future shall result in immediate dischargeExcept for this warning, your record is spotlessEvidence indicates that your exposure, if any, was asingle isolated incident and one of the three (3) em-ployees who was in a position to observe any suchexposure states that none was observed If yousubmit a polygraph showing that you did notexpose yourself to your fellow employees, this writ-ten warning shall be withdrawnContrary to the first sentence of this letter, the recordcontains no evidence of a commitment or intention tocontinue to investigate Kuczala's conduct after the May9 letter issued Indeed, that letter indicates that the inves-tigation had been completed Similarly, Crago's May 3memo states that he considered the Kuczala matterclosed Moreover, the record contains no evidence ofany additional investigation or new evidence after May9 The only intervening event was the Regional Direc-tor's decision to issue complaint 9 The June 28 letter andwarning issued, I am convinced, so as to make the treat-ment of Rodney Kuczala appear less distinguishable fromthat accorded BarnbeauAs stated in the June 28 letter, Charles Crago contendsthat the differences in Bambeau's and Kuczala's workrecords, in addition to the evidence of their mooning,warranted different treatment Kuczala had a cleanrecord and few absences, Barnbeau had a history of ab-senteeism and warnings, primarily in 1986 and 19872 William KuczalaApproximately 2-1/2 years ago, a day shift foreman,William Kuczala (Rodney's father), came into the plantduring Shelly Knutson's shift and, while under the influ-ence of alcohol, made heavy, persistent, and unwelcomesexual advances upon her Her foreman, Roger Coffe,observed that she was upset and witnessed some of theharassment The matter was reported to Charles Cragowho called Knutson into his office When she describedwhat had occurred, Crago asked what she had done toprovoke William Kuczala He then told her that shewould be fired if her name ever came up again in hisoffice or with respect to this kind of matterCrago acknowledged that Knutson had told him ofWilliam Kuczala's advances, however, he did not makean issue of the sexual harassment when he spoke againwith William Kuczala He claimed that "It wasn't a bigissue to me It wasn't brought up as a big issue to me Idid not want to know all the details of what happened"William Kuczala was warned about coming into theplant with alcohol and a notice was subsequently posted9 I take administrative notice of the procedures in the Regional Offices,providing for settlement discussions after a decision has been made toissue complaint and before that complaint actually Issues See NLRBCasehandling Manual, § 10124 2directing employees not to return to the plant after theconclusion of their shifts 103 AnalysisIn Wright Line, 251 NLRB 1083, 1089 (1980), enfd662 F 2d 899 (1st Cir 1981), approved by the SupremeCourt in NLRB v Transportation Management Corp, 462U S 393 (1983), the Board set forth the following test ofcausation to be applied in all discrimination cases turningon employer motivationFirst, we shall require that the General Counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision Once this is es-tablished, the burden will shift to the employer todemonstrate that the action would have taken placeeven in the absence of the protected conductIn the instant case, the General Counsel has estab-lished Bambeau's union activity concurrent with the al-leged discrimination, Respondent's knowledge of that ac-tivity and the existence of some union animus Notedwith respect to ammus is Respondent's stated oppositionto the organization of its employees when Bambeau washired See Kessel Food Markets, 287 NLRB 426 (1988),and cases cited therein, see also Rood Industries, 278NLRB 160 (1986) This animus was reiterated in two let-ters to all employees during the current organizationalcampaign Lynn's Trucking Co, 282 NLRB 1094, 1099(1987) Noted, too, is Crago's comment when Barnbeaudistributed a flyer on an unrelated topic outside theplant, 1 e, "I was Just checking to see if it had anythingto do with the Union" That statement is in the nature ofsurveillance or the creation of the impression of surveil-lance See South Shore Hospital, 229 NLRB 363 (1977)Moreover, General Counsel has shown that Respond-ent put forth shifting or pretextual reasons for the dis-charge, evidencing discriminatory motivation Master-craft Casket Co, 289 NLRB 1414, (1988), enfd 881 F 2d542 (8th Cir 1989), Swift & Co, 250 NLRB 1223, 1225(1980) When the discharge letter issued, and when Bar-nbeau came in to Crago's office to discuss that dis-charge, only one reason for the discharge and for Re-spondent's refusal to consider rehiring Bambeau was ad-vanced, his mooning of fellow employees However,when it became apparent that the Union was going tochallenge the discharge, and when it became necessaryto distinguish the course of action followed with respectto Barnbeau from that accorded Rodney Kuczala, addi-tional and essentially insubstantial reasons were addedRespondent seized upon stale disciplinary actions andstatements made after the discharge to justify the previ-10 Shelly Knutson has refrained from reporting subsequent incidents ofharassment by William Kuczala because of her fear that she would bedischarged if she did so She was a sincere and thoroughly credible wit-ness whose testimony I accept over that of both Charles and Jeff CragoCrago's explanation of their meeting, particularly his claim that he threat-ened Knutson with discharge because Coffe told him "that there was adiscussion with Shelly" lacks both logic and plausibility even if, as heclaimed, she had been reprimanded on prior occasions for her inability toget along with others GOODMAN FOREST INDUSTRIES55ously determined discharge and refusal to rehire Addi-tional stale allegations were raised at hearingIn like vein, I note Respondent's repeated attempts tomake its position stronger than it was, to bolster therecord with seemingly official documentation Thus, Inote that there was no reason for the May 5 letter settingforth additional reasons for his termination and Respond-ent's refusal to rehire him Bambeau's request to be re-hired had been conclusively rejected on April 28 Con-trary to the language of the letter, there was no furtherinvestigation of his conduct after April 28 and the possi-bility of his being rehired was not a pending question asof May 5 Thus, that letter can only be seen as havingbeen stimulated by the receipt of information that thedischarge would be challenged and by the need to distin-guish that discharge from Rodney's retentionSimilarly, when informed that a complaint wouldissue, Respondent again attempted to supplement therecord by belatedly issuing a wntten warning to RodneyKuzcala As in the case of the May 5 letter to Barnbeau,there was no reason to issue a new letter to KuczalaContrary to the first sentence in the June 28 letter, therehad been no promise to continue the investigation afterMay 9 and, in fact, there had been no additional investi-gation or new evidence brought to light between May 9and June 28 Indeed, if Crago's May 3 memo is to be be-lieved, the investigation into Rodney Kuczala's conductwas concluded with a determination that no disciplinewas warranted, and the matter "was dropped" as of thedate that memoranda was completed I note, also, thatCrago's memoranda appear to be more than routinememos to file The manner in which they are written,with the inclusion of the titles of persons mentionedtherein e, "Jeff Crago (Veneer Mill superintendent)"and "Guy Detlafson [sic], our attorney," indicates thatCrago intended that they be read by whomever might beinvestigating Barnbeau's termination It is improbablethat, if a memoranda was prepared simply to recordevents for the future refreshing of recollection, it wouldinclude reminders that the author's son was the VeneerMill superintendent The creation of such memoranda,like the issuance of the May 5 and June 28 letters furthersuggests pretext and discriminatory motivation and di-minishes Crago's credibilityFinally, I note that Respondent discharged Barnbeauwithout ever questioning him about the mooning inci-dents Crago's lack of interest in hearing what Barribeaumight have had to say, is additional evidence of unlawfulmotivation York Products, supra, Brookshire Grocery Go,282 NLRB 1273 (1987) In this regard, as it is Crago'smotivation as shown by how he investigated the allega-tions that is at issue here, it is immaterial that Barnbeauwas guilty of mooning or might have admitted it had hebeen questionedFrom all of the foregoing, I must conclude thatGeneral Counsel has shown a fairly strong primafacie case of discrimination Pursuant to the WrightLine analysis, once the General Counsel has satis-fied its initial burden of proof, the burden shifts tothe Respondent to demonstrate that it would havetaken the same action even in the absence of theprotected conduct An employer cannot carry itsburden of persuasion by merely showing that It hada. legitimate reason for the action, but must show bya preponderance of the evidence that the actionwould have been taken even absent the protectedconductDelta Gas, 282 NLRB 1315, 1317 (1987), York Products,supraHere, Respondent has shown that, over a period of atleast 2 years, Bambeau repeatedly engaged in aberrantand obnoxious conduct That conduct was clearly incontravention of several different plant rules and, basedupon those rules, would have warranted discipline, in-cluding dischargeHowever, by showing that Barnbeau was treated dis-parately from another accused of similar misconduct,General Counsel has effectively rebutted Respondent'sdefense See Treffinger Repair Services, 281 NLRB 516(1986), and Esco Elevators, 267 NLRB 728 (1983) Thus,the evidence establishes that, following a single report ofBambeau's mooning, Respondent launched a full scaleinvestigation, questioning other employees and takingtheir statements When it acquired several statementssupporting the allegation, and without ever questioningBarnbeau, it issued a curt and formal notice of termina-tionIn contrast, Respondent did not begin to investigatethe allegations concerning Rodney Kuczala until it hadheard those allegations from at least three sources Eventhen, it did so reluctantly No investigation was com-menced until counsel had been consulted and advice re-ceived that Respondent "had an obligation to investigatethis situation to find out if, in fact, the story was true"When Barnbeau was reported to have mooned, JeffCrago questioned employees and took statements WhenBarnbeau related that Rodney had engaged in similarmooning conduct, the burden of proving the misconductwas shifted to the employees Barnbeau was old that ifhe produced two statements implicating Rodney, Cragowould discharge Rodney Similarly, the management ad-visory committee was told "that if they knew of anyoneelse that had done this [they should get] 2 written state-ments and [Crago] would discharge the person in-volved"Notwithstanding its statements to Bambeau and theadvisory committee, Respondent did not dischargeRodney Kuczala when it received two unambiguousstatements supporting the accusations against himRather, he was sent an informal and even chatty letter,entirely different in tone and purpose from the letter sentBarnbeau, asking that he come m Unlike Barnbeau, hisside of the story was sought, and accepted over the con-trary statements, before any action was taken Moreover,when Crago summarized the evidence it had received forand against Rodney in the May 9 letter, he mischaracter-ized and minimized the statements of Knutson and Bul-linger They did not say that they "thought" they sawRodney moon, their statements state unequivocally thathe didThus, even assuming that Rodney Kuczala was inno-cent of the mooning allegation, it is clear that he was 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtreated differently, and much more favorably, from Bar-nbeauSimilarly, other evidence negates Respondent's de-fense Respondent categorized Barnbeau's mooning assexual harassment, and the Cragos purported to be dis-turbed by both the existence of such harassment and bythe possibility of facing legal action to end it This wouldbe admirable were it not for Respondent's earlier tolera-tion of conduct by William Kuczala which, much moreclearly, involved improper sexual harassment '1 In thatcase, Charles Crago stated that he was not particularlyconcerned and, almost classically, blamed the femalevictim for provoking the male harasserBased upon all of the foregoing, I find that GeneralCounsel's prima facie case establishing unlawful motiva-tion stands unrebutted Accordingly, while not condon-ing Barnbeau's behavior, I must conclude that Respond-ent discharged Alan Barnbeau because of his union ac-tivity in violation of Section 8(a)(3) of the ActREMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActThe Respondent having discnmmatonly dischargedAlan Barnbeau, an employee, it must offer him reinstate-ment and make him whole for any loss of earnings andother benefits, computed on a quarterly basis from dateof discharge to date of proper offer of reinstatement, lessany net interim earnings, as prescribed in F W Wool-worth Go, 90 NLRB 289 (1950), plus interest as comput-ed in New Horizons for the Retarded, 283 NLRB 1173(1987)CONCLUSIONS OF LAW1 By discharging Alan Barnbeau because of his unionactivity, the Respondent has engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(3) and (1) and Section 2(6) and (7) of the Act2 Respondent has not engaged in any other unfairlabor practice alleged in the complaint not specificallyfound hereinOn the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, I hereby issue the fol-lowing recommended12ORDERThe Respondent, Goodman Forest Industries, Ltd,Goodman, Wisconsin, its officers, agents, successors, andassigns, shall" Whether, in the context of the earthy atmosphere prevailing on Re-spondent's second shift, mooning can be considered sexual harassmentrather than merely obnoxious and obscene behavior, is an open questionThere is no question but that William Kuczala's insistent approach toKnutson constituted sexual harassment whether or not he perceived heras "coming on" to him on other occasions12 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses1 Cease and desist from(a)Discharging or otherwise discriminating againstany employee for supporting the International Wood-workers of America•U S •AFL-CIO or any otherunion(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Alan Barnbeau immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against him, in the manner set forth in the remedysection of the decision(b)Remove from its files any reference to the unlawfuldischarge and notify Alan Barnbeau in writing that thishas been done and that the discharge will not be usedagainst him in any way(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its plant in Goodman, Wisconsm, copies ofthe attached notice marked "Appendix "13 Copies of thenotice, on forms provided by the Regional Director forRegion 30, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically found13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" GOODMAN FOREST INDUSTRIES57APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT discharge or otherwise discriminateagainst any of you for supporting the InternationalWoodworkers of America•U S •AFL-CIO or anyother unionWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Alan Barnbeau immediate and full re-mstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his semonty or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss of earnings and other benefits resulting from hisdischarge, less any net interim earnings, plus interestWE WILL notify Alan Barnbeau that we have removedfrom our files any reference to his discharge and that thedischarge will not be used against hmi in any wayGOODMAN FOREST INDUSTRIES, LTD